DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 259-285 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 259, 260, 265-270, 272-280 and 282-285 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sommer (US 11045434; effective filing date 11/13/2020, which is before the effective filing date of the instant continuation application 04/15/2021).
Sommer discloses treating COVID-19 in a human patient with age such as 50, 60, 80 etc. with/ or without preexisting conditions, such as diabetes, cardiovascular disease etc., and with symptoms associated with it such as fever, cough, diarrhea, gastrointestinal symptoms etc. (different patients have different symptoms, some have all symptoms including fever, cough, diarrhea etc., or have some of the symptoms, such as fever and diarrhea etc.) comprising administering through inhalation, intraorally (encompassed by orally), intranasally, orally, topically etc.  a composition comprising niclosamide alone or in combination with another anti-viral agent, such as Remdesivir, wherein the size of 10% of the particle D (0.1) is smaller than 1-100 micrometer, such as about 1micrometer, about 5micrometer, about 30micrometer etc. to reduce the viral load in time period, such as 1 week, 2 week, 3 week, 4 week etc., as determined using rRT-PCR of saliva sample (entire patent; especially abstract, claims, col 29, 37-43, 52 lines 40-43 (dosage and dosage forms), 53-54, 72-80, 85-100).  
With regard to limitations of the instant claims of reducing viral load---45%-95%-Since the cited prior teaches treating same disease COVID19 using same compound, composition and reducing viral load as in the instant claims, the cited prior art is expected to reduce the viral load to the same extent as in the instant claims. 
Since the cited prior art reads on all the limitations of the instant claims 259, 260, 265-270, 272-280 and 282-285, these claims are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 259, 260 and 265-285 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer (US 11045434; effective filing date 11/13/2020, which is before the effective filing date of the instant continuation application 04/15/2021) and Richardson (The Clinical Biochemist Reviews; Vol 25, 2004, 133-141) in combination and as evidenced by Mayo Clinic (Niclosamide (Oral Route) Proper Use-Mayo Clinic; published 02/02/2020). 
Determining the scope and contents of the prior art 
Sommer discloses treating COVID-19 in a human patient with age such as 50, 60, 80 etc. with/ or without preexisting conditions, such as diabetes, cardiovascular disease etc., and with symptoms associated with it such as fever, cough, diarrhea, gastrointestinal symptoms etc. (different patients have different symptoms, some have all symptoms including fever, cough, diarrhea etc., or have some of the symptoms, such as fever and diarrhea etc.) comprising administering to through inhalation, intraorally (encompassed by orally), intranasally, orally, topically etc.  a composition comprising niclosamide alone or in combination with another anti-viral agent, such as Remdesivir, wherein the size of 10% of the particle D (0.1) is smaller than 1-100 micrometer, such as about 1micrometer, about 5micrometer, about 30micrometer etc. to reduce the viral load in time period, such as 1 week, 2 week, 3 week, 4 week etc., as determined using rRT-PCR of saliva sample (entire patent; especially abstract, claims, col 29, 37-43, 52 lines 40-43 (dosage and dosage forms), 53-54, 72-80, 85-100).  Although Sommer is silent about tablet or pill form of the drug, the Examiner notes (as evidenced by Mayo Clinic, Niclosamide is available in tablet form for oral administration) that the drug is available in Tablet form and therefore the oral route of Sommer is expected to use Tablet or pill form of the drug. 
With regard to limitations of the instant claims of reducing viral load---45%-95%-Since the cited prior teaches treating same disease COVID19 using same compound, composition and reducing viral load as in the instant claims, the cited prior art is expected to reduce the viral load to the same extent as in the instant claims. 
Ascertaining the differences between the prior art and the claims at issue
Sommer teaches treating COVID-19 infection using niclosamide.  However, the cited prior art fails to teach a step of testing biological sample (fecal swab etc.) of the subject for the infection using rRT-PCR.
Resolving the level of ordinary skill in the pertinent art
	
With regard to the difference of not teaching a step of testing biological sample (fecal swab etc.) of the subject for the infection using rRT-PCR - Sommer teaches treating COVID-19 infection using niclosamide and using RT-PCR for monitoring the viral load using saliva swab sample and thus fails to testing biological sample, such as fecal swab of the subject.
The deficiency is further cured by Richardson. 

Richardson teaches a method of testing the subject for SARS-CoV (encompass COVID-19 virus) using RT-PCR using a stool sample or any other biological sample from the subject (abstract, Page 134, col 2, page 135, Table, pages 136-137).
Thus, based on the guidance provided by Sommer and Richardson, it would have been prima facie obvious to test the subject for COVID-19 using the tests taught by Richardson. Thus, the cited prior art meets limitations of the instant claims.

Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Sommer teaches treating COVID-19 infection using niclosamide and Richardson teaches a method of testing the subject for SARS-CoV (encompass COVID-19) using RT-PCR and using a stool sample or any other biological sample from the subject. 
So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the subject may be tested for the virus using a stool sample and can be made by combination of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  
Allowable Subject matter
Claims 261-264 presents allowable subject matter over the prior art on record.
Objection
Claim 261-264, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/            Primary Examiner, Art Unit 1623